          Case 18-04427              Doc 31       Filed 10/15/18 Entered 10/15/18 22:18:01       Desc Main
                                                    Document     Page 1 of 3
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         EASTERN DIVISION


In re:                                                           §         Case No. 18-04427
Castro, Francisco                                                §
                                                                 §
                                                                 §
                                          Debtors(s)             §

                                            AMENDED NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                 APPLICATIONS FOR COMPENSATION
                                                   AND DEADLINE TO OBJECT (NFR)
           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Joseph A. Baldi, trustee of
the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have filed final fee
applications, which are summarized in the attached Summary of Trustee’s Final Report and Applications for
Compensation.
            The complete Final Report and all applications for compensation are available for inspection at the Office
of the Clerk, at the following address:
                                     Clerk of the Court
                                     219 S. Dearborn Street
                                     7th Floor
                                     Chicago, IL 60604
            Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the objections
upon the trustee, any party whose application is being challenged and the United States Trustee. A hearing on the
fee applications and any objection to the Final Report will be held at

               10:30 a.m. on   November 14, 2018
              in Courtroom 744, U.S. Courthouse
              219 S. Dearborn St., Chicago, IL 60604


  Date Mailed:         10/16/2018                             By :   /s/ Joseph A. Baldi
                                                                     Trustee
Joseph A. Baldi
20 N. Clark St. Suite 200
Chicago, IL 60602




UST Form 101-7-NFR (10/1/2010)(Page 1 )
           Case 18-04427             Doc 31     Filed 10/15/18 Entered 10/15/18 22:18:01            Desc Main
                                                  Document     Page 2 of 3

                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION



In re:
                                                                 §
Castro, Francisco                                                §       Case No. 18-04427
                                                                 §
                                                                 §
                                                                 §
                                          Debtors(s)             §

                                          SUMMARY OF TRUSTEE’S FINAL REPORT AND
                                              APPLICATION FOR COMPENSATION



         The Final Report shows receipts of                                       $                           5,000.00
         and approved disbursements of                                            $                              30.00
         leaving a balance on hand of:                                            $                           4,970.00


          Claims of secured creditors will be paid as follows:

                                                             NONE

          Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                              Interim
                                                                                             Payments        Proposed
                             Reason/Applicant                        Total Requested          to Date        Payment
Trustee, Fees: Joseph A. Baldi                                       $       1,250.00 $             0.00 $       1,250.00
Attorney for Trustee, Fees: Baldi Berg, Ltd                          $       1,551.00 $             0.00 $       1,551.00

Total to be paid for chapter 7 administrative expenses                                                   $       2,801.00
Remaining Balance                                                                                        $       2,169.00

           Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                             NONE

       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
          Allowed Priority Claims are:

                                                           NONE
       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

UST Form 101-7-NFR (10/1/2010)(Page 2 )
          Case 18-04427              Doc 31   Filed 10/15/18 Entered 10/15/18 22:18:01               Desc Main
                                                Document     Page 3 of 3
        Timely claims of general (unsecured) creditors totaling $49,856.97 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 4.4 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:

                                                             Allowed
   Claim                                                    Amount of             Interim Payments       Proposed
    No.        Claimant                                       Claim                     to Date          Payment
00001          Discover Bank Discover Products Inc     $             5,558.28 $                0.00 $               241.81
00002          Capital One Bank (USA), N.A. by         $             2,059.08 $                0.00 $                89.58
00003          Capital One Bank (USA), N.A. by         $              760.97 $                 0.00 $                33.11
00004          American Express Bank FSB c/o Becket $                 854.60 $                 0.00 $                37.18
00005          UNITED STATES DEPARTMENT OF             $            38,966.02 $                0.00 $            1,695.19
00006          Department Stores National Bank c/o     $             1,658.02 $                0.00 $                72.13

Total to be paid to timely general unsecured creditors                                               $           2,169.00

Remaining Balance                                                                                    $                0.00

         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:

                                                            NONE




                                                     Prepared By:      /s/ Joseph A. Baldi
                                                                       Trustee
Joseph A. Baldi
20 N. Clark St. Suite 200
Chicago, IL 60602

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.


UST Form 101-7-NFR (10/1/2010)(Page 3 )
